IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40711

STATE OF IDAHO,                                 )     2014 Unpublished Opinion No. 535
                                                )
       Plaintiff-Respondent,                    )     Filed: May 30, 2014
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
JARED ALLEN LAUTENSCHLAGER,                     )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Lynn G. Norton, District Judge.

       Order relinquishing jurisdiction and executing unified sentence of five years, with
       two years determinate, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                    Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                and MELANSON, Judge

PER CURIAM
       Jared Allen Lautenschlager was found guilty of possession of a controlled substance with
intent to deliver. Idaho Code § 37-2732(a). The district court sentenced Lautenschlager to a
unified term of five years, with one year determinate. However, the district court suspended the
sentence and placed Lautenschlager on probation.       Subsequently, the district court granted
Lautenschlager’s motion for unsupervised probation. A few years later, Lautenschlager violated
his probation by incurring new criminal charges.       As a result, the district court revoked
Lautenschlager’s unsupervised probation and reinstated Lautenschlager on supervised probation.
Shortly thereafter, Lautenschlager again violated terms of his probation. The district court
revoked probation and executed the underlying sentence, but retained jurisdiction. After a period


                                               1
of retained jurisdiction, the district court relinquished jurisdiction.   Lautenschlager appeals,
contending the district court abused its discretion by relinquishing jurisdiction, or alternatively,
by failing to sua sponte reduce Lautenschlager’s sentence.
        The decision to place a defendant on probation or whether, instead, to relinquish
jurisdiction over the defendant is a matter within the sound discretion of the district court and
will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102 Idaho
711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-97 (Ct.
App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate.             We hold that
Lautenschlager has failed to show that the district court abused its discretion by relinquishing
jurisdiction.
        Lautenschlager also contends that the district court abused its discretion by not sua sponte
reducing his sentence pursuant to Idaho Criminal Rule 35 when it relinquished jurisdiction.
Citing State v. Perry, 150 Idaho 209, 245 P.3d 961 (2010), the State argues that this issue was
not preserved through an objection before the trial court and that Lautenschlager has not shown
fundamental error.    We assume, without deciding, that we may review the district court’s
decision. Pursuant to Rule 35, a court may reduce a sentence within 120 days after the court
releases retained jurisdiction. A court’s decision not to reduce a sentence is reviewed for an
abuse of discretion. In conducting our review, we consider the entire record and apply the same
reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740 P.2d 63, 64 (Ct.
App. 1987); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984). Our
appellate standard of review and the factors to be considered when evaluating the reasonableness
of a sentence are well-established. State v. Burdett, 134 Idaho 271, 1 P.3d 299 (Ct. App. 2000);
State v. Sanchez, 115 Idaho 776, 769 P.2d 1148 (Ct. App. 1989); State v. Reinke, 103 Idaho 771,
653 P.2d 1183 (Ct. App. 1982); State v. Toohill, 103 Idaho 565, 650 P.2d 707 (Ct. App. 1982).
Applying those standards, Lautenschlager has failed to show an abuse of discretion.
        The order of the district court relinquishing jurisdiction and executing Lautenschlager’s
underlying sentence is affirmed.




                                                 2